Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is responsive to the communication filed 6/4/2020.  Claims 1-20 are pending and subject to the following restriction requirement.

Species Election
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
The Applicant is required to further elect a single ultimate species for each of the following:
	The Applicant is required to make an election from A, B and C (three total elections); in addition, depending on the election from C, the Applicant may be required to make an election from 1 (one additional election):
	A.  A single specific species selection of "the polypeptide".  For example, the Applicant could elect "antibodies" OR "T cell receptors".
	B.  A single specific species selection of what "the screening comprises".  For example, the Applicant could elect "identifying a polypeptide with an affinity to an interaction member that is altered as a consequence of one or more introduced point mutations in said polypeptide" OR "identifying a polypeptide with an affinity to an interaction member that is not substantially altered as a consequence of one or more introduced point mutations in said polypeptide" OR "identifying a polypeptide with an affinity to an interaction member that is either increased or not substantially altered as a consequence of one or more introduced point mutations and wherein one or more of said point mutations reduces the binding of a sub-sequence of the polypeptide comprising at least one of said mutations to an WIC molecule" OR "identifying a polypeptide with a cross-reactivity between more than one interaction member, and wherein the extent of such cross-reactivity is altered as a consequence of one or more introduced point mutations in said polypeptide" OR "identifying a polypeptide with an activity that is either increased or not substantially altered as a consequence of one or more introduced point mutations and wherein one or more of said point mutations reduces the binding of a sub-sequence of the polypeptide comprising at least one of said mutations to an WIC molecule".
	C.  A single specific selection of a method either with OR without the steps using "introducing at least one point mutation in the amino acid sequence of the polypeptide to be expressed in step (i)".
		1.  If the Applicant elects with the method step using "introducing at least one point mutation in the amino acid sequence of the polypeptide to be expressed in step (i)" then a single specific selection of the "point mutation".  For example, the Applicant could elect "amino acid substitution" OR "amino acid deletion".

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, Applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
The claims are deemed to correspond to the species listed above in the following manner:  Please see the above species selection for correspondence between the claims and the species selection.
The following claim(s) are generic: 1
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features, because they do not share a common core structure and/or function. The different species would also differ in their reactivity and the starting materials from which they are made. For example, the different species of  "the polypeptide" could be "antibodies" OR "T cell receptors", which species do not share the same core structure and do not have the same function. Similarly, the different species of methods are also structurally and/or functionally different from each other because they would require different steps and/or reagents. Consequently, the species have different issues regarding patentability. Thus the unity of invention between each species subgroup is lacking.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639